t c memo united_states tax_court frank b kimball and elaine e kimball petitioners v commissioner of internal revenue respondent docket no 10960-06l filed date robert e kovacevich for petitioners catherine l campbell for respondent memorandum findings_of_fact and opinion haines judge petitioners filed a petition with this court in response to a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination for pursuant to sec_6330 sec_1 unless otherwise indicated all section references are to continued petitioners seek review of respondent’s determination the issues for decision are whether respondent provided the requisite notices of the administrative and judicial proceedings with respect to petitioners’ income_tax_liability for whether petitioners are liable for the increased rate of interest on tax-motivated transactions under sec_6621 whether respondent abused his discretion in failing to abate interest under sec_6404 and whether petitioners are liable for the addition_to_tax under sec_6651 findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference continued the internal_revenue_code code as amended and all rule references are to the tax_court rules_of_practice and procedure amounts are rounded to the nearest dollar before the tax_reform_act_of_1986 publaw_99_514 sec a 100_stat_2744 subsec c of sec_6621 was designated subsec d the additional interest applies only after date sec_6621 was repealed as of date by the omnibus budget reconciliation act of publaw_101_239 sec b 103_stat_2399 respondent reserved relevancy and materiality objections to par of the stipulation of facts fed r evid provides the general_rule that all relevant evidence is admissible while evidence which is not relevant is not admissible fed r evid defines relevant evidence as evidence having any tendency to make the existence of any fact that is of consequence to the determination of the action more probable or less probable than it would be without the evidence continued petitioners resided in idaho when they filed their petition in petitioner frank b kimball mr kimball became a partner in desert flame growers dfg a partnership whose tax_matters_partner was frederick h behrens mr behrens dfg issued petitioners schedule_k-1 partner’s share of income credits deductions etc for the schedule_k-1 reflected petitioners’ shares of dfg’s losses from qualified_investment_expenses petitioners’ federal_income_tax return reported total partnership losses from dfg of dollar_figure respondent received the return on date on date respondent issued dfg a notice of final_partnership_administrative_adjustment fpaa for its and tax years this fpaa was mailed to petitioners on date continued we find that the stipulation meets the threshold definition of relevant evidence and is admissible the court will give the stipulation only such consideration as is warranted by its pertinence to the court’s analysis of petitioners’ case petitioners objected to several of the stipulations on the basis of relevancy and authenticity these contested stipulations have had no impact on our ultimate findings_of_fact or on the outcome of this case the schedule_k-1 for was issued to mr kimball however petitioners jointly filed their federal_income_tax returns for all relevant years the notice_of_determination was also jointly addressed to petitioners to avoid confusion we will address the schedules returns and forms as if they were issued jointly to petitioners on date chester boggs a participating partner in dfg filed a petition for review with the tax_court in response to the fpaa desert flame growers v commissioner docket no the dfg case on date we entered an order in agri-cal venture associates v commissioner docket no and related listed cases including the dfg case requiring respondent to provide written notification to all tax matters partners under rule c c on date respondent provided the notice required by this order to mr behrens on date the dfg case was called from the calendar for trial on date the court entered an order holding that partners who did not appear at that trial were withdrawn from the court’s records as participating partners as a result the only remaining participating partners under rule b were the tax matters partners on date this court granted respondent’s motion for entry of decision pursuant to rule b relating to tax years and in coachella fruit growers v commissioner docket no including the dfg case the motion states at paragraph that each partner of a partnership at issue who meets the interest requirements of sec_6226 is deemed to be a party to the partnership proceeding and bound by the decision on the same day this court entered a decision in the dfg case for tax years and the decision reduced dfg’s farming expenses from dollar_figure to dollar_figure and its liabilities from dollar_figure to dollar_figure in relevant part the decision stated that i the adjustments to dfg’s income and expenses were attributable to transactions which lacked economic_substance under sec_6621 ii dollar_figure of dfg’s reported liabilities lacked economic_substance and iii the assessment of any deficiencies in income_tax attributable to the adjustments to dfg’s partnership items for tax years and is not barred by the statute_of_limitations provisions of section on date mr behrens mailed a letter to petitioners and other limited partners of dfg that explained the decision under rule b and advised that no partner objected to the settlement the letter also informed petitioners of a previous letter sent date that detailed the terms of the pending settlement finally the letter explained that petitioners should expect to receive a bill from respondent within months of date when the decision would become final on date respondent sent petitioners a form 4549a- cg income_tax examination changes reflecting changes made for petitioners’ tax_year resulting from the orders and decisions entered pursuant to the dfg case on date respondent assessed a deficiency in petitioners’ income_tax of dollar_figure and sent petitioners a demand for payment respondent also determined that for petitioners were liable for additional interest on tax-motivated transactions under sec_6621 irc on date respondent assessed for an addition_to_tax of dollar_figure under sec_6651 for failure to timely pay on date respondent issued petitioners a final notice--notice of intent to levy and notice of your rights to a hearing on date petitioners submitted a form request for a collection_due_process cdp or equivalent_hearing petitioners claimed that they had received improper notice regarding the deficiency and that respondent erred in determining the interest and addition_to_tax on date respondent processed a check from petitioners in the amount of dollar_figure in payment of the additional_assessment of income_tax for petitioners sent a letter with the check explaining that the addition_to_tax and interest were not paid because they were contested on date respondent issued petitioners a notice_of_determination respondent determined that petitioners had not established that an error or delay occurred in the performance of a ministerial_act by respondent under sec_6404 and that the terms of settlement in the dfg case included the assessment of tax-motivated interest under sec_6621 respondent also determined that he complied with all requirements to provide notice to petitioners in response to this notice petitioners filed their petition with this court on date a trial was held on date in spokane washington i standard of review opinion to determine the correct standard of review in a case instituted under sec_6320 and sec_6330 where the taxpayers contest the underlying tax_liability the court must first decide whether the taxpayers’ underlying tax_liability is properly at issue 114_tc_604 114_tc_176 the term underlying tax_liability under sec_6330 includes amounts self-assessed under sec_6201 together with penalties and interest sec_6201 122_tc_1 sec_301_6203-1 proced admin regs the amount of the underlying tax_liability may be placed at issue if the taxpayer did not receive a statutory_notice_of_deficiency or otherwise have an opportunity to dispute the tax_liability sec_6330 see 118_tc_572 petitioners were not issued a notice_of_deficiency for the sec_6621 increased interest and the sec_6651 addition_to_tax and did not have a prior opportunity to dispute their underlying tax_liability for therefore the proper standard of review for respondent’s determination of petitioners’ underlying tax_liability is de novo see sego v commissioner supra pincite ii requisite notice petitioners argue that they should not be liable for the increased interest and the addition_to_tax because respondent did not provide adequate notice of their income_tax deficiency and because they were not informed about proceedings in the dfg case we disagree under sec_6226 and rule a every partner of a partnership involved in a readjustment action is deemed to be a party to that action and may as a rule participate in the litigation 95_tc_388 as partners of dfg during petitioners were parties to the partnership-level proceeding in the dfg case see sec_6226 the record indicates that respondent complied with all of his notice requirements in the dfg case under rule b mr behrens was required to mail petitioners the motion for entry of decision petitioners had days from the filing of the motion for entry of decision on date to object to the motion it is unclear whether mr behrens sent petitioners the motion in time for them to object however petitioners’ receipt of mr behrens letter dated date indicates that petitioners were notified of the settlement in time to appeal petitioners had days from the date the decision was entered pursuant to respondent’s motion on date to file an appeal but they failed to do so even if mr behrens had failed to alert petitioners to the proceedings in the dfg case the court would reject their argument here the failure of the tax_matters_partner to provide any notice or perform any act required on behalf of a partner under subchapter_c of the code tax treatment of partnership items does not affect the applicability of any proceeding or adjustment under subchapter_c to that partner sec f respondent provided adequate notice to mr behrens in the dfg case and petitioners may not challenge their underlying liability on the grounds that the notice they were provided by mr behrens in the dfg case was inadequate see hudspath v commissioner tcmemo_2005_83 affd 177_fedappx_326 4th cir iii interest on tax-motivated transactions respondent determined that petitioners were liable for sec_6621 interest respondent did not issue a notice_of_deficiency because he treated the interest as a computational matter petitioners have not previously had the opportunity to dispute their liability for sec_6621 interest therefore sec_6330 does not bar review of petitioners’ underlying tax_liability as it relates to sec_6621 interest sec_6621 applies an increased rate of interest on substantial underpayments of tax resulting from tax-motivated transactions for purposes of sec_6621 a substantial_underpayment attributable to tax_motivated_transactions means any underpayment_of_tax attributable to one or more tax-motivated transactions if the amount of the underpayment exceeds dollar_figure sec_6621 tax-motivated transactions include any valuation overstatements within the meaning of former sec_6659 or any sham or fraudulent transaction sec_6621 v a tax_court jurisdiction generally the tax_court is a court of limited jurisdiction and we may exercise our jurisdiction only to the extent authorized by congress sec_7442 114_tc_171 85_tc_527 although neither party has contested our jurisdiction jurisdiction may not be conferred upon the court by agreement of the parties see 125_tc_108 115_tc_287 naftel v commissioner supra pincite whether the court has jurisdiction to decide an issue is a matter that this court or a court_of_appeals may decide at any time clark v commissioner supra pincite 119_tc_191 however 401_f3d_1136 9th cir affg in part and revg in part tcmemo_2003_150 indicates that our jurisdiction to determine petitioners’ liability for sec_6621 interest in this partner-level proceeding may be limited b partnership items versus affected items and the court’s jurisdiction to determine the character of a partnership’s transactions congress enacted the partnership audit and litigation procedures to provide a method to uniformly adjust items of partnership income loss deduction or credit that would affect each partner see tax equity and fiscal responsibility act of publaw_97_248 96_stat_648 the statute makes a distinction between partnership items and nonpartnership_items or affected items the tax treatment of partnership items may be determined only in a partnership-level proceeding while the tax treatment of affected items may be determined only in a partner-level proceeding see sec_6221 97_tc_575 87_tc_1279 87_tc_783 this court has previously held that sec_6621 interest is an affected_item which may require findings_of_fact peculiar to a particular partner and as such cannot be determined in a partnership-level proceeding see eg affiliated equip leasing ii v commissioner supra pincite- n c f energy partners v commissio89_tc_741 in river city ranches ltd v commissioner tcmemo_2003_150 a partnership-level proceeding involving hoyt sheep breeding partnerships the taxpayers argued that the tax_court has jurisdiction over sec_6621 interest at the partnership level citing affiliated equip leasing ii and n c f energy partners the tax_court concluded that it lacked jurisdiction to the taxpayer_relief_act_of_1997 tra publaw_105_ sec_1238 111_stat_1026 amended sec_6226 and expanded this court’s jurisdiction in partnership-level proceedings to include the applicability of any penalty addition_to_tax or additional_amount related to the adjustment of a partnership_item this amendment to sec_6226 is effective only for partnership taxable years ending after date and does not apply to the years at issue in the instant case tra sec_1238 111_stat_1027 decide the applicability of sec_6621 interest in a partnership-level proceeding the u s court_of_appeals for the ninth circuit reversed the tax_court on the sec_6621 interest issue river city ranches ltd v commissioner f 3d pincite4 the court_of_appeals stated a partnership’s tax items which determine the partners’ taxes are litigated in partnership proceedings--not in the individual partners’ cases sec_6221 the nature of the partnerships’ transactions ie whether the transactions were tax motivated is a partnership_item as a partnership_item the character of the partnerships’ transactions is within the tax court’s scope of review the tax_court erred in holding that it had no jurisdiction to make findings concerning the character of the partnerships’ transactions for purposes of the sec_6621 penalty-interest provisions accordingly we remand for the court to make such findings emphasis added petitioners resided in idaho when they filed their petition and absent stipulation to the contrary appeal of this case would be to the court_of_appeals for the ninth circuit because that court_of_appeals has held that for purposes of the sec_6621 increased interest provisions the character of a partnership’s transactions is a partnership_item we will treat like the instant case river city ranches ltd v commissioner tcmemo_2003_150 affd in part and revd in part 401_f3d_1136 9th cir involved tax years ending on or before date thus the expanded jurisdiction under tra did not apply see tra sec_1238 dfg’s transactions as if they were partnership items for purposes of determining our jurisdiction in this case see id 54_tc_742 affd 445_f2d_985 10th cir c character of dfg’s transactions and the statute_of_limitations sec_6621 interest has both a partnership_item component to be determined at the partnership level and affected_item components to be determined at the partner level ertz v commissioner tcmemo_2007_15 see also river city ranches ltd v commissioner f 3d pincite the partnership_item component is the character of the partnership’s transactions ie whether the transactions were tax motivated see river city ranches ltd v commissioner f 3d pincite the affected_item components are the amount of the partner’s underpayment_of_tax attributable to the partnership’s tax- motivated transactions and whether that underpayment is substantial see sec_6621 the determination that dfg’s transactions were tax motivated is a prerequisite to determining petitioners’ liability for sec_6621 interest respondent asks us to use the decision of the tax_court in the dfg case to determine that dfg’s transactions were tax motivated petitioners argue that respondent was required to show tax motivation under the tests of sec_6621 in form 4549a-cg petitioners also contend that the statute_of_limitations provisions under section bar respondent from raising the tax motivation issue and assessing sec_6621 interest in the instant case respondent’s theory is more persuasive in the dfg case we found that dfg’s transactions lacked economic_substance under sec_6621 because they lacked economic_substance they also constituted tax-motivated transactions under sec_6621 unlike ertz where the partnership-level proceeding failed to determine whether the partnership’s transactions were tax motivated the dfg case determined dfg’s transactions were tax motivated because dfg’s transactions were tax motivated it falls within our jurisdiction to determine whether the affected_item components of sec_6621 are all present see river city ranches ltd v commissioner f 3d pincite ertz v commissioner supra the record indicates that all of petitioners’ underpayment was attributable to dfg’s tax-motivated transactions likewise this underpayment was substantial because it was greater than dollar_figure see sec_6621 thus respondent properly assessed sec_6621 interest petitioners allege that respondent was required to show the ratio of petitioners’ tax benefits to cash invested and the methods used to promote dfg’s transactions under sec_6621 in order to assess an interest penalty as explained below petitioners are mistaken petitioners’ reliance on sec_6621 is misplaced sec_6621 distinguishes other types of transactions that may also be treated as tax motivated because we found in the dfg case that dfg engaged in tax-motivated transactions under sec_6621 a provision encompassing any sham or fraudulent transaction there is no need for us to make a finding of tax motivation under sec_6621 for purposes of sec_6621 a transaction devoid of economic_substance is considered a sham_transaction e g 90_tc_1054 respondent was under no obligation to list on form 4549a-cg the facts explaining why dfg’s transactions were tax motivated petitioners are also unable to find refuge under the statute_of_limitations as stated supra p the issue of whether the period of limitations on assessment had expired was determined in respondent’s favor in the partnership-level proceeding of the dfg case see 93_tc_562 additionally the limitations_period on the computational adjustment of petitioners’ income had not expired because the tax was timely assessed after the decision in the dfg case became final see sec d ultimately because dfg engaged in tax-motivated transactions and petitioners’ underpayment is both attributable to those transactions and substantial petitioners are liable for the additional 20-percent interest imposed under sec_6621 iv interest abatement petitioners claim that respondent abused his discretion in failing to abate interest under sec_6404 sec_6404 provides that the commissioner may abate the assessment of interest on payment of tax to the extent a delay in payment is attributable to any error or delay by an officer_or_employee of the internal_revenue_service in performing a ministerial_act sec_301_6404-2 proced admin regs defines a ministerial_act as a procedural or mechanical act that does not involve the exercise of judgment or discretion and that occurs during the processing of a taxpayer’s case after all prerequisites to the act such as conferences and review by supervisors have taken place a decision concerning the proper application of federal tax law or other federal or state law is not a ministerial_act the court may order abatement if the commissioner abuses his discretion by failing to abate interest sec_6404 the taxpayer bill of right sec_2 tbor publaw_104_168 110_stat_1457 amended sec_6404 to permit abatement of interest for unreasonable error and delay in the performance of a ministerial or managerial act the amendments to sec_6404 apply to interest accruing with respect to deficiencies or payments for taxable years beginning after date see tbor sec_301 110_stat_1457 thus the amendments do not apply to the instant case see 112_tc_19 n formerly sec_6404 applicable to requests for continued sec_6404 requires petitioners not only to identify an error or delay caused by a ministerial_act on respondent’s part but also to identify a specific period over which interest should be abated as a result of the error or delay see 112_tc_230 donovan v commissioner tcmemo_2000_220 petitioners have not identified and the record contains no evidence that respondent committed any erroneous or dilatory acts requiring abatement of interest the extensive examination of a partnership which results in delays in the processing of the cases of individual taxpayers who invested in the partnership is not considered a ministerial_act 113_tc_145 thus the court concludes respondent's decision not to abate interest is not an abuse_of_discretion v addition_to_tax sec_6651 imposes an addition_to_tax for failure to pay any amount in respect of any_tax required to be shown on a return which is not so shown within calendar days from the date of notice_and_demand for payment the addition_to_tax under sec_6651 is percent of tax if the failure to pay is for not more than month with an additional percent for each additional month or fraction thereof during continued abatement after date tbor sec_302 110_stat_1457 which such failure to pay continues not to exceed percent in the aggregate the failure to pay penalty thus may continue to accrue for up to months until payment the addition_to_tax is imposed unless the taxpayer establishes that the failure was due to reasonable_cause and not willful neglect reese v commissioner tcmemo_2006_21 affd 201_fedappx_961 4th cir petitioners argue that the sec_6651 addition_to_tax cannot be applied because they did not receive a notice_of_deficiency with respect to their return petitioners are mistaken sec_6651 additions are attributable to amounts that have already been assessed but remain unpaid and therefore the commissioner may collect such additions by notice_and_demand without assessment and without_recourse to the deficiency procedures reese v commissioner supra the record indicates that the tax due for was assessed after notice_and_demand on date and was not paid until date petitioners have alleged no reasonable_cause for their failure to pay during this period thus petitioners are liable for the addition_to_tax under sec_6651 vi conclusion we find that respondent complied with all of his requirements to provide notice under the law and therefore did not abuse his discretion in proceeding with the levy action further because dfg engaged in tax-motivated transactions we have the jurisdiction to find that petitioners’ underpayment is both attributable to those transactions and substantial thus we hold that petitioners are liable for the interest penalty under sec_6621 finally we hold that respondent’s refusal to abate the interest penalty was not an abuse_of_discretion and petitioners are also subject_to the addition_to_tax under sec_6651 in reaching our holdings herein we have considered all arguments made and to the extent not mentioned above we find them to be moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
